Case 1:20-cv-23399-UU Document 19 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-23399-CIV-UNGARO/O’SULLIVAN

 CAROL LARA,

                Plaintiff,

 v.

 ANDREW SAUL,
 Commissioner for Social Security,

             Defendant.
 ____________________________________/

              ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF
              JUDGMENT UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)
                WITH REMAND OF THE CAUSE TO THE DEFENDANT

        THIS CAUSE is before the Court on Defendant’s Unopposed Motion to Enter a Judgment

 with a Reversal and Remand to the Commissioner (D.E 17) and Magistrate Judge O’Sullivan’s

 Report and Recommendation recommending that the Motion be granted (D.E. 18).

        THE COURT has considered the Motion and is otherwise fully advised in the premises.

        Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

 the Commissioner’s decision with remand in Social Security actions under sentence four of section

 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the Government’s request to

 remand this action for further development of the record by an Administrative Law Judge (ALJ), it

 is hereby

        ORDERED AND ADJUDGED that the Unopposed Motion, D.E. 17, is GRANTED and this

 case is hereby remanded. The Report and Recommendation, D.E. 18, is ADOPTED AND

 AFFIRMED in all respects. Upon remand, the Appeals Council will instruct the ALJ to obtain

 medical and psychological or psychiatric expert evidence; reconsider the opinion evidence; further
Case 1:20-cv-23399-UU Document 19 Entered on FLSD Docket 03/19/2021 Page 2 of 2




 evaluate claimant’s alleged symptoms; re-evaluate the claimant’s residual functional capacity; and

 obtain vocational expert evidence. Therefore, this Court hereby reverses the Commissioner’s

 decision under sentence four of 42 U.S.C. § 405(g) with a remand of the cause to the Commissioner

 for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

 U.S. 89 (1991). It is further

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings and deadlines are CANCELLED, and all pending motions are DENIED

 AS MOOT. It is further

        ORDERED AND ADJUDGED that the Clerk of the Court will enter a separate judgment

 pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE AND ORDERED in Chambers at Miami, Florida this __19th__day of March, 2021.




                                              ___________________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE
 cc:    Counsel of Record
        Judge Magistrate John J. O’Sullivan
